Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Supplemental Notice
	This supplemental notice of Allowance is being provided to clarify the status of claim 31, which was absent in the listing of claims as presented by the applicant on November 20th, 2020.  Claim 31 has been previously noted as being cancelled at as presented on page 12 of the office action dated August 21st, 2020 responsive to the absence of this claim in an applicant presented listing of claims on July 2nd, 2020.  While the listing of this claim was additionally absent in the listing of claims as presented on November 20th, 2021 the response was treated as responsive to the outstanding office action as the status of this claim had been previously resolved in the record.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The claimed invention includes limitations directed to the use of a mouse and mouse pad utilizing an electromagnet to create a variable magnet force there between that is understood to define a particular machine as described by MPEP §2106.05(b) and supports the presence of patent eligible subject matter as defined under 35 U.S.C §101.
th, 2020 are persuasive and have overcome the pending prior art rejection of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT E MOSSER whose telephone number is (571)272-4451.  The examiner can normally be reached on M-F 6:45-3:45.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Lewis can be reached on 571-272-7673.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/R.E.M/Examiner, Art Unit 3715                                                                                                                                                                                                        /DAVID L LEWIS/Supervisory Patent Examiner, Art Unit 3715